In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1994V
                                     Filed: March 15, 2019
                                         UNPUBLISHED


    ASHLEY HARTLEY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.
Justine Elizabeth Walters, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On December 20, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury following
receipt of her November 22, 2016 influenza (“flu”) vaccination. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On December 27, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On March 15, 2019, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $80,000.00 in actual and projected

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
pain and suffering. Proffer at 1. In the Proffer, respondent represented that petitioner
agrees with the proffered award. Id. Based on the record as a whole, the undersigned
finds that petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $80,000.00, representing compensation for
petitioner’s actual and projected pain and suffering, in the form of a check
payable to petitioner, Ashley Hartley. This amount represents compensation for all
damages that would be available under § 15, except for any amounts which may be
awarded for attorneys’ fees and costs under § 15(e).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS
____________________________________
                                    )
ASHLEY HARTLEY,                     )
                                    )
            Petitioner,             )
                                    )
v.                                  )                No. 17-1994V
                                    )                Chief Special Master Dorsey
                                    )                ECF
SECRETARY OF HEALTH AND             )                SPU
HUMAN SERVICES,                     )
                                    )
            Respondent.             )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On December 20, 2017, petitioner filed a petition for compensation under the National

Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”), alleging that she

developed a left shoulder injury as a result of receiving an influenza (“flu”) vaccine on

November 22, 2016. On December 17, 2018, respondent filed a Rule 4(c) Report indicating that

petitioner is entitled to compensation for a shoulder injury related to vaccine administration

(“SIRVA”). For the purposes of this proffer, the term “vaccine-related” is as described in

Respondent’s Rule 4(c) Report. On December 27, 2018, Chief Special Master Dorsey issued a

Ruling on Entitlement finding that petitioner is entitled to compensation for SIRVA.

I.     Items of Compensation

       A.      Pain and Suffering

       Respondent proffers that petitioner should be awarded $80,000.00 in actual and projected

pain and suffering. This amount reflects that the award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.
       B.       Past Unreimbursable Expenses

       Petitioner represents that she did not have any past unreimbursable expenses related to

her SIRVA.

       C.      Medicaid Lien

       Petitioner represents that there are no outstanding Medicaid liens against her.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $80,000.00 in the form of a check payable to petitioner. 1 This

represents all elements of compensation to which petitioner is entitled under 42 U.S.C. § 300aa-

15(a). Petitioner agrees.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              ALEXIS B. BABCOCK
                                              Assistant Director
                                              Torts Branch, Civil Division




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.

                                                -2-
                        s/ Justine Walters__________
                       JUSTINE WALTERS
                       Trial Attorney
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146, Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Tel: (202) 307-6393

DATE: March 15, 2019




                         -3-